This is another appeal by property owners from the assessment of their land and building located in the heart of the business district of Pittsburgh. The Court of Common Pleas, on appeal to it from the assessment fixed by the Board for the Assessment and Revision of Taxes, reduced the assessment from $551,540 to $544,540. Appellants urge upon us that a further substantial reduction should be made. The questions raised are similar to those in the preceding case: Park's Appeal, 334 Pa. 193. We are not convinced from a study of the briefs and record that the figures fixed by the court below are not supported in the testimony or are too high.
Order affirmed at appellants' cost.